     Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LONTEX CORPORATION                       Civil Action No. 2:18-cv-05623-MMB

              Plaintiff,

      v.

NIKE, INC.,

              Defendant.


                           DECLARATION OF MIKE KOZAK
      Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 2 of 10




       I, Mike Kozak, declare as follows:

       1.      I am over the age of 18 years. Each statement made in this declaration is based

upon facts within my personal knowledge.

       2.      I reside in the State of Florida and from 2002 until 2019 worked for the MLB

team the Miami Marlins (formerly the Florida Marlins) as an Assistant Athletic Trainer, prior to

which I worked as Assistant Athletic Trainer for the Montreal Expos. As the Assistant Trainer

for the Marlins, I was also a member of the Professional Baseball Athletic Trainers Society (also

known as “PBATS”).

       3.      As assistant trainer for the Marlins, my role included doing everything I could to

help the Marlins players, working hard to enhance workouts, reduce and prevent player injuries,

improve player recoveries, just to name a few.

       4.      I have been familiar with Efraim Nathan / Lontex’s products for over 38 years,

and during that time (until I left the Marlins) I saw him at least once each year at the PBAT

winter annual conference (at the product review show), in the visiting clubhouse when we would

come at least once a season to the Phillies stadium for 3-game series, and usually once a year at

spring training in the training room as well, in addition to phone calls with Mr. Nathan.

       5.      Marlins players consistently used Lontex’s SWEAT IT OUT products because

both I and Sean Cunningham have observed them to be very effective at rehabilitation, exercise,

and recovery. These compression products have always been excellent and had a reputation for

actually working.

       6.      In these interactions consistently since at least 2008, I personally heard Efraim

Nathan regularly refer to SWEAT IT OUT’s stretch technology as the “COOL

COMPRESSION” technology. His annual presentations at the PBATS annual conference, for

example, always have him stretching his garment in many directions and telling us that this
     Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 3 of 10




“COOL COMPRESSION” technology stretches differently than the other garments out there.

He would always advise us to “read the label.” Also, each time we were at the Phillies stadium

for games, Mr. Nathan would meet us in the visitor training room, talking with me face-to-face,

going over his line of compression products, stretching the garment, and telling me more about

his “COOL COMPRESSION” technology advantage and how it stretches differently.

       7.     In my experience over these conversations with Mr. Nathan and in listening to his

presentations since at least 2008, Lontex’s “COOL COMPRESSION” technology is the main

item covered by Mr. Nathan, and in hearing him he has always referred to the “COOL

COMPRESSION” technology by that name.                  I have always understood “COOL

COMPRESSION” to mean the unique stretch that Lontex’s garments have.

       8.     From at least 2009 until I left the Marlins in 2019, the Marlins often had stock of

Lontex’s SWEAT IT OUT garments, which gave me regular opportunity to observe the inside

care label. For example, I and Mike Kozak (Head Trainer for the Marlins until 2016) purchased

Lontex’s SWEAT IT OUT garments for the Marlins in at least 2009-2010, 2012-2014 and 2016,

and most recently for the 2019 season. For each of these orders during this entire time, I

observed that the inside care label consistently had the “COOL COMPRESSION” name on it as

shown in the inside garment label pictures shown below, which in my experience was how the

care labels appeared on Lontex’s compression garments since at least 2009:




                                             -2-
      Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 4 of 10




       9.     As an assistant trainer in the MLB, I was also familiar with the NIKE garments

that players would wear. The team purchased and players wore both NIKE and Lontex garments

during the same time periods. Whether it was the equipment staff or the training staff that

actually made the purchases of each, we regularly discussed purchasing and use of these player

garments, as well as actually saw and held the garments. Whether a NIKE or SWEAT IT OUT

garment, this included the inside care label as well, where the player’s number is written in

permanent marker which allows us to quickly identify the player who uses that garment (where

the number was not already on the outside).

       10.    I have reviewed the examples below of Nike using “COOL COMPRESSION” in

the product name and they make me believe that Nike is using Lontex’s COOL COMPRESSION

technology in these compression garments:




                                              -3-
Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 5 of 10




                               -4-
Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 6 of 10




                               -5-
Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 7 of 10




                               -6-
     Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 8 of 10




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on May 29, 2020.



                                                     Mike Kozak




                                              -7-
Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 9 of 10
     Case 2:18-cv-05623-MMB Document 203-54 Filed 12/05/20 Page 10 of 10




                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 4, 2020, a true and correct copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent via e-mail to all parties by operation of the court's electronic filing system

or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court's CM/ECF System.



                                                s/ Ben L. Wagner
                                                Ben L. Wagner
